UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER 001-31924 NELNET, INC. (Exact name of registrant as specified in its charter) NEBRASKA (State or other jurisdiction of incorporation or organization) 84-0748903 (I.R.S. Employer Identification No.) , SUITE 201 LINCOLN, NEBRASKA (Address of principal executive offices) (Zip Code) (402) 458-2370 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [X] Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of April 30, 2010, there were 38,589,242 and 11,495,377 shares of Class A Common Stock and Class B Common Stock, par value $0.01 per share, outstanding, respectively (excluding11,317,364 shares of Class A Common Stock held by wholly owned subsidiaries). NELNET, INC. FORM 10-Q INDEX March 31, 2010 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 62 Item 4. Controls and Procedures 67 PART II. OTHER INFORMATION Item 1. Legal Proceedings 67 Item 1A. Risk Factors 69 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 69 Item 6. Exhibits 71 Signatures 72 1 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NELNET, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share data) As of As of March 31, December 31, (unaudited) Assets: Student loans receivable (net of allowance for loan losses of $49,400 and $50,887 respectively) $ 23,926,957 Cash and cash equivalents: Cash and cash equivalents - not held at a related party 34,107 12,301 Cash and cash equivalents - held at a related party 295,972 325,880 Total cash and cash equivalents 330,079 338,181 Restricted cash and investments 727,858 625,492 Restricted cash - due to customers 39,199 91,741 Accrued interest receivable 336,242 329,313 Accounts receivable (net of allowance for doubtful accounts of $1,125 and $1,198, respectively) 60,704 42,043 Goodwill 143,717 143,717 Intangible assets, net 54,940 53,538 Property and equipment, net 27,649 26,606 Other assets 157,005 104,940 Fair value of derivative instruments 129,059 193,899 Total assets $ 25,876,427 Liabilities: Bonds and notes payable $ 24,805,289 Accrued interest payable 16,814 19,831 Other liabilities 184,463 172,514 Due to customers 39,199 91,741 Fair value of derivative instruments 6,074 2,489 Total liabilities 26,002,732 25,091,864 Shareholders' equity: Preferred stock, $0.01 par value.Authorized 50,000,000 shares; no shares issued or outstanding — — Common stock: Class A, $0.01 par value. Authorized 600,000,000 shares; issued and outstanding 38,587,293 shares as of March 31, 2010 and 38,396,791 shares as of December 31, 2009 386 384 Class B, convertible, $0.01 par value.Authorized 60,000,000 shares; issued and outstanding 11,495,377 shares as of March 31, 2010 and December 31, 2009 115 115 Additional paid-in capital 112,980 109,359 Retained earnings 726,982 676,154 Employee notes receivable ) ) Total shareholders' equity 839,213 784,563 Commitments and contingencies Total liabilities and shareholders' equity $ 25,876,427 See accompanying notes to consolidated financial statements. 2 NELNET, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except share data) (unaudited) Three months ended March 31, Interest income: Loan interest $ 170,919 Investment interest 1,001 4,091 Total interest income 135,968 175,010 Interest expense: Interest on bonds and notes payable 50,859 146,502 Net interest income 85,109 28,508 Less provision for loan losses 5,000 7,500 Net interest income after provision for loan losses 80,109 21,008 Other income (expense): Loan and guaranty servicing revenue 36,394 26,471 Tuition payment processing and campus commerce revenue 17,382 15,538 Enrollment services revenue 33,271 28,771 Software services revenue 4,344 5,705 Other income 7,260 8,787 Gain on sale of loans and debt repurchases, net 10,177 7,869 Derivative market value and foreign currency adjustments and derivative settlements, net 1,682 19,478 Total other income 110,510 112,619 Operating expenses: Salaries and benefits 41,641 38,226 Other operating expenses: Cost to provide enrollment services 22,025 17,793 Professional and other services 11,241 6,077 Depreciation and amortization 8,491 10,083 Occupancy and communications 3,588 5,354 Advertising and marketing 3,459 1,710 Postage and distribution 2,869 2,656 Trustee and other debt related fees 1,202 2,868 Other 9,188 7,804 Total other operating expenses 62,063 54,345 Total operating expenses 103,704 92,571 Income before income taxes 86,915 41,056 Income tax expense ) ) Net income $ 25,455 Earnings per common share: Net earnings - basic $ 0.51 Net earnings - diluted 1.08 0.51 Dividends paid per common share $ — Weighted average common shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 3 NELNET, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME (Dollars in thousands, except share data) (unaudited) Preferred Class A Class B Additional Employee Total stock Common stock shares Preferred common common paid-in Retained notes shareholders’ shares Class A Class B stock stock stock capital earnings receivable equity Balance as of December 31, 2008 — 37,794,067 11,495,377 $
